Exhibit 21.1 UNIFI, INC. SUBSIDIARIES Unifi Percentage Of Voting Name Address Incorporation Securities Owned Unifi Holding 1, BV (“UH1”) Amsterdam, Netherlands Netherlands 100% - Unifi, Inc. Unifi Holding 2, BV (“UH2”) Amsterdam, Netherlands Netherlands 100% - UH1 Unifi Holding 3, BV Amsterdam, Netherlands Netherlands 100% - UH2 Unifi Central America Holding, SRL St. Michael, Barbados Barbados 100% - UH2 (formerly Unifi Asia Holding, SRL) (“UCAH”) Unifi Textiles Holding, SRL (“UTH”) St. Michael, Barbados Barbados 100% - UH2 Unifi do Brasil, Ltda Sao Paulo, Brazil Brazil 99.99% - Unifi, Inc. .01% - UMI Unifi Manufacturing, Inc. (“UMI”) Greensboro, NC North Carolina 100% - Unifi, Inc. Unifi Textured Polyester, LLC Greensboro, NC North Carolina 100% - UMI Unifi Kinston, LLC Greensboro, NC North Carolina 100% - UMI Unifi Sales & Distribution, Inc. Greensboro, NC North Carolina 100%-Unifi, Inc. Unimatrix Americas, LLC Greensboro, NC North Carolina 100%-UMI Spanco International, Inc. (“SII”) Greensboro, NC North Carolina 100% - UMI Unifi Latin America, S.A. Bogota, Colombia Colombia, S.A. 84% - SII 16% - UMI Unifi Equipment Leasing, LLC Greensboro, NC North Carolina 100% - UMI Unifi Textiles (Suzhou) Co. Ltd. Suzhou, Jiangsu Province P.R. China 100% - UTH Unifi Central America, Ltda. de CV Ciudad Arce, El Salvador El Salvador 99.99%-UCAH .01%-UH2 UnifiYarns Mexico, S de RL de CV Mexico City, Mexico Mexico 99.99% - Unifi, Inc. .01% UMI
